Case 20-51078-tnw       Doc 242     Filed 07/26/21 Entered 07/26/21 16:09:32      Desc Main
                                   Document      Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

IN RE:

BERNARD V. TEW                                                          CASE NO. 20-51078
ANDREA B. TEW                                                                CHAPTER 11

         DEBTORS IN POSSESSION


                                        STATUS REPORT


         Come Bernard V. Tew and Andrea B. Tew (the “Debtors”), by counsel, pursuant to the

Order Scheduling Status Conference and Continued Confirmation Hearing [ECF No. 233],

provides the following status report:

         1.    On January 27, 2021, the Debtors filed their Chapter 11 Plan of Reorganization

[ECF No. 138] and a supporting Disclosure Statement [ECF No. 139]. Numerous objections to

approval of the Disclosure Statement were lodged [ECF Nos. 151, 152, 154]. The Debtors filed

an Amended Disclosure Statement [ECF No. 170] on March 16, 2021, and a Second Amended

Disclosure Statement [ECF No. 185] and Amended Chapter 11 Plan of Reorganization (the

“Amended Plan”) [ECF No. 184] on March 31, 2021. On April 2, 2021, the Court entered its

Order Approving Disclosure Statement with Declarations and Fixing Time for Filing

Acceptances or Rejections of Plan, Combined with Notice Thereof [ECF No. 187] scheduling a

preliminary hearing on confirmation of the Plan for May 18, 2021.

         2.    On May 3, 2021, the Debtors filed their Motion for an Order Continuing

Confirmation Hearing, Extending Related Deadlines and to Grant Relief Without a Hearing

[ECF No. 190], which was granted by Order entered on May 5, 2021 [ECF No. 191]. A

preliminary hearing on confirmation of the Debtors’ Amended Plan was held on June 23, 2021.
Case 20-51078-tnw      Doc 242     Filed 07/26/21 Entered 07/26/21 16:09:32          Desc Main
                                  Document      Page 2 of 4



        3.    Shortly after filing their Amended Plan the Debtors also filed an Amendment to

Schedules F & H [ECF No. 186] adding certain creditors. Two of those creditors, Len C.

DeVary, individually and on behalf of the Len C. DeVary Traditional IRA and Commodore 42,

LLC (the “DeVary Parties”) sought and obtained extensions of time to object to the Debtors’

discharge and to object to confirmation of the Amended Plan. See ECF Nos. 193, 195, 211, 213,

214]. The Debtors were examined by the DeVary Parties [ECF No. 202] and the DeVary Parties

filed a complaint seeking a determination that their debts were nondischargeable [ECF No. 218]

and an Objection to Confirmation of the Debtors’ Amended Chapter 11 Plan (the “DeVary

Objection”) [ECF No. 219].

        4.    The Debtors and the DeVary Parties have negotiated a resolution of both the

nondischargeability claims and the DeVary Objection, and the Motion for Approval of

Settlement Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure [ECF No. 240]

is scheduled to be heard at the same time as the Status Conference in this case. Approval of the

settlement with the DeVary Parties will resolve the DeVary Objection to the Amended Plan.

        5.    The only other objection to confirmation of the Plan of record is that of

Wilmington Savings Fund Society, FSB, as trustee for Upland Mortgage Loan Trust B

(“Wilmington”) [ECF No. 146]. The Debtor understands that the Wilmington Objection has

been resolved by the Consent Order and Stipulation in Settlement of Motion for Relief [ECF No.

181].

        6.    The Debtors filed a Report of Ballots on June 21, 2021 [ECF No. 225], reflecting

acceptance of the Plan by Class 4 (Wilmington) and Class 7 (Unsecured Creditors), with no

ballots being received from any other classes of creditors. The Debtors are filing a Second

Amended Plan simultaneously with this Status Report for the purpose of modifying the starting

date for payments to unsecured creditors in light of the delays in confirmation of the Debtors’

                                               2
Case 20-51078-tnw       Doc 242      Filed 07/26/21 Entered 07/26/21 16:09:32           Desc Main
                                    Document      Page 3 of 4



Plan, and to provide more detail and clarity regarding the process for handling any litigation

recoveries during the life of the Plan.

       7.      The Debtors have continued their prosecution of claims in the Woodford Circuit

Court and United States District Court for the Eastern District of Kentucky seeking a declaration

regarding the scope of coverage of certain insurance policies. Discovery is ongoing and the

Debtors expect to file dispositive motions in the near future. The Debtors have also been

assembling evidence to support claims against ED&F Man Capital Markets and conferring with

potential counsel to prosecute such claims.

       8.      Mrs. Tew has continued her work as an independent contractor. Dr. Tew has

continued his efforts to implement the ADR arbitrage trading strategy but has encountered

delays. First, the time and attention required to address and resolve the claims of SKAT and the

DeVary Parties have limited the time available to devote to the trading strategy. Second, certain

members of the trading team have left, requiring their replacement. Third, Dr. Tew determined

that the account at Argon Financial (a general corporate account) would permit sufficient trade

details to meet the transparency required under the Amended Plan and general bankruptcy

requirements. Accordingly, a segregated account was requested. Argon agreed with this request,

but its clearing bank would not, so Argon has established such an account with a different entity

(Archer Daniels Midland) to provide the required detail on trading. The creation of this

segregated account is almost complete, with members of the trading team making a physical visit

to Argon Financial last week, upon the lifting of travel restrictions in the European Union.

       WHEREFORE, the Debtor respectfully requests that the Court accept this Status Report

in connection with the upcoming Status Conference.




                                                 3
Case 20-51078-tnw                Doc 242        Filed 07/26/21 Entered 07/26/21 16:09:32   Desc Main
                                               Document      Page 4 of 4



                                                              Respectfully submitted,

                                                              DELCOTTO LAW GROUP PLLC

                                                              /s/ Dean A. Langdon
                                                              KY Bar No. 40104
                                                              200 North Upper Street
                                                              Lexington, KY 40507
                                                              Telephone: (859) 231-5800
                                                              Facsimile: (859) 281-1179
                                                              dlangdon@dlgfirm.com
                                                              COUNSEL FOR DEBTORS


                                              CERTIFICATE OF SERVICE

       This document has been electronically filed and served via the Court’s ECF System on July
26, 2021.


                                                       /s/ Dean A. Langdon
                                                       COUNSEL FOR DEBTORS
/Pleadings/Plan/Status Report 20210726.docx




                                                          4
